Exhibit BY-LAWS OF THE FEDERAL AGRICULTURAL MORTGAGE CORPORATION (“FARMER MAC”) as amended by the Board of Directors through November 13, 2007 Table of Contents ARTICLE I NAME AND LOCATION OF OFFICES Section 1. Name 1 Section 2. Principal Office and Other Offices 1 Section 3. Seal 1 Section 4. Service of Process 1 Section 5. Fiscal Year 1 ARTICLE II PURPOSES Section 1. Statutory Purposes 1 Section 2. Ancillary Purposes 2 ARTICLE III OFFICERS AND EMPLOYEES Section 1. Number and Type 2 Section 2. Appointment and Confirmation 2 Section 3. Removal 2 Section 4. Vacancies 2 Section 5. The President 3 Section 6. The Secretary 3 Section 7. The Treasurer 3 Section 8. The Controller 3 Section 9. Employee Conduct 3 Section 10. Outside or Private Employment 4 ARTICLE IV BOARD OF DIRECTORS Section 1. Powers 4 Section 2. Number and Type of Directors 5 Section 3. Meetings and Waiver of Notice 6 Section 4. Meetings by Telephone 6 Section 5. Quorum 6 Section 6. Action Without a Meeting 6 Section 7. Compensation 7 i Section 8. Chairman and Vice Chairman 7 Section 9. Standing Committees 7 (a) Audit Committee 7 (b) Compensation Committee 8 (c) Corporate Governance Committee 8 (d) Credit Committee 9 (e) Finance Committee 9 (f) Marketing Committee 9 (g) Public Policy Committee 10 Section 10. Ad Hoc Committees 10 ARTICLE V SHAREHOLDERS Section 1. Special Meeting 10 Section 2. Annual Meeting 10 Section 3. Notice 10 Section 4. Waiver of Notice 11 Section 5. Record Date 11 Section 6. Voting Lists 11 Section 7. Quorum 11 Section 8. Proxies 11 Section 9. Organization 12 Section 10. Voting of Shares 12 Section 11. Inspectors of Votes 13 ARTICLE VI SHARES OF STOCK Section 1. Issuance and Conditions 13 Section 2. Common Stock 13 Section 3. Redemption 14 Section 4. Dividends on Voting Common Stock and Non-Voting Common Stock 14 Section 5. Preferred Stock 14 Section 6. Dividends, Redemption, Conversion of Preferred Shares 14 Section 7. Preference on Liquidation 14 Section 8. Purchase of Own Shares 15 Section 9. Consideration for Shares 15 Section 10. Stated Capital 15 Section 11. No Preemptive Rights 15 Section 12. Liability of Shareholders 15 Section 13. Reclassifications, Etc 16 ii ARTICLE VII CERTIFICATES FOR SHARES AND THEIR TRANSFER Section 1. Certificates 16 Section 2. Contents 16 Section 3. Transfer 17 Section 4. Records 17 ARTICLE VIII INDEMNIFICATION Section 1. Authorization 17 Section 2. Procedure 18 Section 3. Advance Payments 18 Section 4. Other Rights to Indemnification 18 Section 5. Indemnification Insurance 18 ARTICLE IX CONTRACTS, LOANS, CHECKS, DEPOSITS AND INVESTMENTS Section 1. Contracts 19 Section 2. Loans 19 Section 3. Checks, Drafts, etc. 19 Section 4. Deposits 19 Section 5. Investments 19 ARTICLE X FACSIMILE SIGNATURES 19 ARTICLE XI AMENDMENTS 19 iii ARTICLE I NAME AND LOCATION OF OFFICES Section 1.Name The Corporation shall do business as the Federal Agricultural Mortgage Corporation. Section 2.Principal Office and Other Offices The principal office of the Corporation shall be located in Washington, D.C.The Corporation may establish other offices in such other places, within or without the District of Columbia, as the Board of Directors shall, from time to time, deem useful for the conduct of the Corporation’s business. Section 3.Seal The seal of the Corporation shall be of such design as shall be approved and adopted from time to time by the Board of Directors, and may be affixed to any document by impression, by printing, by rubber stamp, or otherwise. Section 4. Service of Process The Corporate Secretary or any Assistant Secretary of the Corporation shall be agents of the Corporation upon whom any process, notice or demand required or permitted by law to be served upon the Corporation may be served. Section 5.Fiscal Year The fiscal year of the Corporation shall end on the thirty-first day of December of each year. ARTICLE II PURPOSES Section 1.Statutory Purposes The Corporation is organized pursuant to its governing statute, Title VIII of the Farm Credit Act of 1971, as amended, to provide a secondary market for agricultural real estate mortgage loans and to enhance the ability of individuals in small rural communities to obtain financing for moderate-priced homes and to undertake such other activities authorized by such Act as may be necessary and appropriate to further the availability of funds for agricultural real estate mortgage loans and housing in small rural communities. Section 2. Ancillary Purposes The Corporation is further organized to engage in such other related activities that are not prohibited and as the Board of Directors shall from time to time determine to be in the furtherance of its statutory purposes. ARTICLE III OFFICERS AND EMPLOYEES Section 1.Number and Type The officers of the Corporation shall be a President, one or more Vice Presidents (the number thereof to be determined by the Board of Directors), a Secretary, a Treasurer, and a Controller, each of whom shall be appointed by the Chairman of the Board of Directors subject to confirmation by resolution of the Board of Directors.Such other officers and assistant officers as may be deemed necessary may be appointed by the Chairman subject to confirmation by resolution of the Board of Directors.Any of the above offices may be held by the same person, except the offices of President and Secretary. Section 2.Appointment and Confirmation The initial officers of the Corporation shall be appointed and confirmed at such time as may be appropriate.Thereafter, the officers shall be appointed and confirmed annually at the first meeting of the Board of Directors held after each annual meeting of the shareholders.If the selection of officers is not held at such meeting, such selection shall be held as soon thereafter as practicable.Each officer shall hold office until his successor shall have been duly appointed and confirmed or until his death or until he shall resign or shall have been removed in the manner hereinafter provided. Section 3. Removal Any officer may be removed by a majority of the Board of Directors, whenever in its judgment the best interests of the Corporation would be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the persons so removed.Appointment or confirmation of an officer shall not of itself create contract rights. Section 4.Vacancies A vacancy in an office because of death, resignation, removal, disqualification or otherwise, may be filled by the Chairman of the Board of Directors, subject to confirmation by the Board of Directors at the meeting next following the appointment, for the unexpired portion of the term. 2 Section 5.The President The President shall be the principal executive officer of the Corporation and, subject to the control of the Board of Directors, shall in general supervise and control all of the business and affairs of the Corporation.He may sign, singly or with the Secretary or any other proper officer of the Corporation authorized by the Board of Directors, certificates for shares of the Corporation, any deeds, mortgages, bonds, contracts, or other instruments which the Board of Directors has authorized to be executed, except where the signing and execution thereof shall be expressly delegated by the Board of Directors to some other officer or agent of the Corporation, or shall be required to be otherwise signed or executed, and in general shall perform all duties incident to the office of President and such other duties as may be prescribed by the Board of Directors from time to time. Section 6.The Secretary The Secretary shall: (a) keep the minutes of the shareholders’ and of the Board of Directors’ meetings in one or more books provided for that purpose; (b) see that all notices are duly given in accordance with the provisions of these By-Laws; (c) be the custodian of the corporate records and of the seal of the Corporation and see that the Seal of the Corporation is affixed to all documents, the execution of which on behalf of the Corporation under its seal is duly authorized; (d) keep a register of the post office address of each shareholder which shall be furnished to the Secretary by suchshareholder; (e) sign with the President, certificates for shares of the Corporation, the issuance of which shall have been authorized by resolution of the Board of Directors; (f) have general control of the stock transfer books of the Corporation; and (g) in general, perform all duties incident to the office of Secretary and such other duties as from time to time may be assigned to him by the President or by the Board of Directors. Section 7. The Treasurer The Treasurer shall: (a) have charge and custody of and be responsible for all funds and securities of the Corporation, receive and give receipts for monies due and payable to the Corporation from any source whatsoever, and deposit all such monies in the name of the Corporation in such banks, trust companies or other depositories as shall be selected in accordance with a resolution of the Board of Directors; and (b) in general, perform all of the duties incident to the office of Treasurer and such other duties as from time to time may be assigned to him by the President or by the Board of Directors. Section 8.The Controller The Controller shall: (a) keep full and accurate accounts of all assets, liabilities, commitments, receipts, disbursements, and other financial transactions of the Corporation; (b) certify vouchers for payment by the Treasurer or his designee, and designate, with the written concurrence of the Chairman of the Board, such other officers, agents, and employees, severally, who may so certify; and (c) in general, perform all the duties ordinarily incident to the office of Controller and such other duties as may be assigned to him by the Board of Directors or by the Chairman of the Board. Section 9.Employee
